Detailed Action
This office action has been issued in response to an amendment filed 11/20/2020 and Examiner’s Interview conducted 3/1/2021.  Claims 1, 4-5, 8-9, 12, 14 and 17-18 were amended. Claims 2 and 13 were canceled. Claims 1, 3-12 and 14-18 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hanbum Cho, Reg. No. 58993, on 3/1/2021.
Claim 5 has been amended.  
This application has been amended as follows:
In the claims:

5. 	The method of claim 1, wherein the DM flag dictates whether a DM token (DMT) is generated to inform [[a]] the DM server that the gateway device is registered 

Response to Arguments
Applicant’s arguments, see page 7 in Remarks, filed 11/20/202, with respect to amended claims 1, 12 and 17, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Bhatia (US 7340525 B1) in view of Sahita (US 2011/0061050 A1) have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 3-12 and 14-18 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 12 and 17 are allowed for reasons argued by applicant in pages 7 of the Remarks, filed 11/20/2020, and for reasons explained below.
As to independent claims 1, 12 and 17, the prior art including Bhatia (US 7340525 B1) and Sahita (US 2011/0061050 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  

Sahita (prior art on the record) teaches a virtual machine control structure which contains a vector of flags which are represented as bits which represent permissions to perform a specific function.
Additionally, Monjas (US 2012/0204221 A1), teaches a web site or software application that is configured to access a service provider on behalf of a user according to a defined policy. 
Additionally, Cha (US 2012/0023568 A1), teaches a trusted ticket server which validates a client/user platform and generates credentials for service access and provides secure options to be integrated into common web-browsers and accessed by them.
Additionally, Rajasekaran (US 2002/0143766 A1), teaches an authorization control system which defines roles and rules for access controls. A bit array is generated for a user which corresponds to their role. The bit array is cached so that it is not necessary to generate the access rules for the user’s role each time the user attempts to access the resource.
Additionally, Nori (US 2014/0189797 A1), teaches a method for authorizing access by a client application to a resource of a user by use of an authorization data 
None of the prior art of record cited above teaches the non-obvious features of the present invention: “a second flag indicating when the gateway device is allowed to act on behalf of the end node device with respect to a DM server, and a third flag indicating when the gateway device is allowed to act on behalf of the end node device with respect to an OTA server;”4”””
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1, 3-12 and 14-18 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438   

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498